DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 10 March 2021.
Claims 1, 7, and 12 have been amended.
Claims 5, 6, 15, and 16 have been cancelled.
Claims 1, 7-9, and 12-14 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2021 was filed after the mailing date of the Final Rejection on 29 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 10 March 2021 with respect to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 6 and 7 of their response, “The 11/2/16 memo states that a notable point about McRO is that ‘Examiners should consider the claim as a whole under Step 2A of the USPTO's SME guidance, and should not overgeneralize the claim or simplify it into its "gist" or core principles, when identifying a concept as a judicial exception.’ Applicant submits that the Examiner’s conclusion that the present claims are merely directed to collecting data, recognizing certain data within the collected data set, and storing that recognized data in a memory grossly oversimplifies the process recited in the claims and downplays its benefits in detecting multiple conditions of a perishable product, comparing such conditions in a specific way to data table(s), then as a result of such computation, sending a command signal to an environmental control assembly to meet an environmental parameter target.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejections.  First, the Examiner notes that the Applicant has generally referred to the previous 101 rejection, however they have failed to show the specific deficiencies in said rejection that would align with their argument, and thus appears to be a mere conclusory statement of error, without a showing of any evidence of error.  Second, with regards to the previous Final Rejection mailed 29 
The Applicant continues on pages 7 and 8 of their response, “Amended Claim 1 as recited includes: ‘second pre-programmed (96) thresholds are met from a pre-programmed data table (90) as a function of both of the measured first and second measured conditions of the perishable product, wherein the single environment parameter target is established to reduce degradation of the perishable product, and wherein the determining comprises accessing the preprogrammed data table indicative of a perishable product type (92) by an analysis module (80) and from a product information database (76), wherein the pre-programmed data table (90) includes a plurality of condition types (94), a plurality of thresholds (96) associated 
The Applicant continues on pages 8 and 9 of their response, “Claim 1 recites: ‘measuring first and second conditions of a perishable product by respective first and second detectors, wherein the first condition of the perishable product is a gas emitted by the perishable product and the first detector is a gas detector, and a first condition signal associated with the measured first condition of the perishable product is sent from the first detector and to a detector data module, and wherein the second condition of the perishable product is a different type to that of the first condition of the perishable product; measuring a first environment parameter of a An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107.” (Emphasis added).  In this case, it is shown that the claim should cover a particular solution to a problem or a particular way to achieve a desired outcome in a technology.  In the Applicant’s claims, as shown above, collecting environmental condition information, comparing said conditions to thresholds, and determining an environment parameter target based on the thresholds being met, does not improve another technology or technical field.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 9 of their response, “Further, even if it is assumed for the sake of argument that independent Claim 1 and the pending claims dependent therefrom are directed to an abstract idea — which they are not — the specific limitations and features recited by those claims necessarily transform such claims into something significantly more. Independent Claim 1 includes a combination of elements that amounts to ‘significantly more’ than that which 
The Applicant continues on pages 9 and 10 of their response, “The Office Action also includes dependent Claims 7-9 and 12-14, in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. It is respectfully noted that each claim must be examined separately. In the USPTO memo, Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant’s Response to a Subject Matter Eligibility Rejection, dated May 4, 2016, section II specifically states that the eligibility of each claim must be evaluated with clear and specific reasons for ineligibility provided for each claim. It is respectfully submitted that generalizing the subject matter of the claims without directly addressing the actual claimed elements is improper. The specific claim elements must be addressed by identifying which recited elements are identified as the judicial exception and which specific elements claim beyond the judicial exception. 
“The dependent claims 5-9 and 12-14, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.   In particular, the claims further recite sending a signal from a detector to a data module, which is deemed merely the transmission of information and storage of information, and therefore is deemed extrasolution activity that does not integrate the abstract idea into a practical application; and is also deemed well-understood, routine, and conventional (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); 
As shown here, the Examiner specifically analyzed each of the dependent claims 5-9 and 12-14 under 35 USC 101 and the 2019 PEG.  Thus, the Applicant’s argument that these elements were not specifically addressed is thus found moot.  Therefore the Examiner maintains that this rejection is not proper.

Applicant's arguments filed 21 October 2020 with respect to the 103 rejection and in particular, determining a single environment parameter target when thresholds are met have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 12 of their response, “The references: Westcott, Hadfield, and Madava, taken individually or in combinations do not disclose: ‘determining a single environment parameter target when at least one of the first and second pre-programmed thresholds are met from a pre-programmed data table as a function of both of the measured first and second measured conditions of the perishable product...’”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the cited prior art of record.  First, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this case, the Applicant has failed to show how the language of the claims patentably distinguishes them from the references.  The Applicant has made reference to the named inventors of the prior art, however no further analysis of the previously cited portions of the references has been conducted.  Second, with regards to the cited prior art, Mandava states in paragraph 38, “Still referring to FIGS. 3A-3F, the dashboard interface 301 may include color-coded visual representations. In FIGS. 3A-3E, different hatch patterns represent different colors. However, it will be appreciated that various legend 305 may also be displayed on the interface 301 to associate different colors with different temperatures or temperature ranges. As shown in this non-limiting example, temperatures greater than 50.degree. F. are represented by orange, temperatures between 40 and 50.degree. F. are represented by yellow, temperatures between 35 and 40.degree. F. are represented by light blue, temperatures between 33 and 35.degree. F. are represented by dark blue, temperatures between 32 and 33.degree. F. are represented by green, and temperatures less than 32.degree. F. are represented by red. Of course, it will be appreciated that various ranges and colors may be used, and further, these ranges and colors may be configured by the user. In a non-limiting embodiment, a particular color (e.g., green) represents an optimal temperature at which the food product or pallet 307 should be moved to another location, such as a cooler, pre-cooler, or the like. The colors and/or ranges may be predefined and/or specified by a user through a user interface. Referring to FIG. 3E, a dashboard interface 301 is shown in which the food products being monitored have reached the threshold temperature or optimal temperature range and should be moved to another location (e.g., a location exhibiting a different temperature) to avoid over-cooling. As can be seen, the visual representation of the pallets 307 in FIG. 3E are all green in this non-limiting example. It will be appreciated that, in non-limiting embodiments, humidity information and other measurements may also be color coded for display on one or more user interfaces.” (Emphasis added).  As shown and emphasized here, Mandava has disclosed a user interface presented to a user, wherein the system provides information on temperature and humidity readings to a user, and wherein the readings are also associated with thresholds for their conditions.  Mandava continues in paragraph 43, “In a preferred and non-limiting embodiment, an alert may be generated by the system 1000 in response to a temperature of a food product, pallet, or container reaching or exceeding a specified value. The alert may be displayed on a user interface and/or be transmitted via email, text message, push notification, automatic telephone call, and/or the like. The method of delivery for an alert may be configured or specified by a user through a user interface. Further, the alerts may be customized by a user to specify a subject line, message content, recipient, or the like. For example, an email alert may specify "P101 pallet groups now ready for removal." Business rules may be defined in various ways to allow customization of such alerts and message information. Alerts may also be based at least in part on humidity information. It will be appreciated that alerts may be generated by the server 115 and/or the temperature sensor 101. For example, software in the temperature sensor 101 may compare the measured temperatures with threshold values to determine if an action needs to be taken. In other examples, alerts may be generated by the server 115 by comparing the received temperature data to stored thresholds.”  (Emphasis added).  As shown and emphasized here, Mandava has continued disclosing the various trigger events may cause alerts to be generated or changes to be made on the graphical user interfaces. Threshold values and/or ranges used by the trigger events may be specified by a user or predefined. For example, different values may be used based on products, facilities, cooling equipment, weather conditions, and/or the like. Temperature data and other information received from one or more sensors may also be used to determine if a trigger event has occurred. For example, a trigger event may occur if only all sensors are detecting a specified temperature or range and, in other examples, the temperatures and other values may be averaged for determining if a trigger event has occurred.” (Emphasis added).  As shown and emphasized here, Mandava has continued to disclose the triggering of alerts as occurring when sensors detect values that met and exceed the thresholds, wherein the values detected are varied based on products, facilities, cooling equipment, and weather conditions.  It is also noted that Mandava has disclosed that the recorded temperatures and other values may be averaged for determining if a trigger event has occurred, and thus taking multiple measured conditions and using these to determine if an environmental target alert should be issued.  With regards to the Applicant’s claims, Mandava has thus disclosed determining a single environment parameter target when at least one of the first and second pre-programmed thresholds are met from a pre-programmed data table as a function .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, and 12-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended the claim to state, “determining a single environment parameter target when at least one of the first and second pre-programmed thresholds are met from a pre-programmed data table as a function of both of the measured first and second measured conditions of the perishable product, wherein the single environment parameter target is established to reduce degradation of the perishable product.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has referred to “determining a single environment parameter target when at least one of the first and second pre-programmed thresholds are met from a pre-programmed data table as a function of both of the measured first and second measured conditions of the perishable product,” however the Applicant’s original disclosure fails to describe either explicitly or implicitly determining a single environment parameter target when at least one of the first and second pre-programmed thresholds are met from a pre-programmed data table as a function of both of the measured first and second measured conditions of the perishable product.  For example, paragraph 41 of the original specification states, “Referring to FIGS. 5 and 6, each table of a particular product type 92 and a particular condition type 94 may include at least one environment parameter target 98 (i.e. three illustrated as targets 98A, 98B, 98C). Environmental parameter targets 98 may be a desired value and/or a desired range of values that are preferred in order to preserve a perishable product and/or inhibit degradation (or further degradation) of a perishable product 60. What the environment parameter target 98 is may be dependent on the particular thresholds 96A, 96B, 96C that may be representative of the condition of the a single environment parameter target when at least one of the first and second pre-programmed thresholds are met from a pre-programmed data table as a function of both of the measured first and second measured conditions of the perishable product; which is considered to be a negative limitation, as it excludes multiple targets from being determined.  Claims 7-9 and 12-14 depend upon claim 1 and therefore inherit its deficiencies and are rejected for similar reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-9, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) measuring a first and second condition of a perishable product by a first and second detector; sending a first condition signal to a detector module; measuring a first environment parameter of a containment where the perishable product is located by a parameter detector; comparing the first and second 
The limitations of measuring a first and second condition of a perishable product by a first and second detector; sending a first condition signal to a detector module; measuring a first environment parameter of a containment where the perishable product is located by a parameter detector; comparing the first and second conditions to pre-programmed thresholds; and determining a single environment parameter target when at least one of the first and second thresholds are met, by accessing a data table indicative of the product type; as drafted, under the broadest reasonable interpretation, covers the performance of elements that could be performed with the human mind, as well as managing interactions and relationships between people (including following rules and instruction), but for the use of generic computer elements as tools to carry out the abstract idea.  That is, other than reciting the use of generic computer elements (first detector, second detector, parameter detector, non-transitory storage medium, data module, control assembly, containment), the claim recites a series of elements that can be performed in the human mind.  For example, but for the use of generic computer elements, measuring conditions and environment parameters, is analogous to mere data gathering (observation) by a human.  In addition, but for the use of generic computer elements, comparing the conditions to thresholds and 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or application of, the abstract idea with or by a particular machine.  The claims do not recite additional elements that transform an article from one state or thing into another.  With regards to this, though the Applicant has claim measuring environment parameters and product conditions, it is noted that the claims do not recite any elements that transform an article from one state or thing into another, and thus any presumed transformation of an article based on conditions deteriorating or ripening are beyond the scope of the claimed invention.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component 
The dependent claims 7-9 and 12-14, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.  In addition, the claims recite that the components of the system are software based, information is stored in ma computer readable media, and contain a microprocessor, which is deemed merely further reciting the generic computer elements being used as tools to carry out the abstract idea, and thus do not integrate the abstract idea into a practical application, or recite significantly more than the abstract idea itself (claims 7-9).  In addition, the claims further recite the product being a type of a plurality of types of products, and data table being one of a plurality of data tables, which are limitations that further narrow the field of use, by further defining that a plurality of options exist (claim 12).  In addition, the claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Westcott et al. (US 2014/0180953 A1) (hereinafter Westcott), in view of Hadfield et al. (US 7455225 B1) (hereinafter Hadfield), and further in view of Mandava et al. (US 2015/0300887 A1) (hereinafter Mandava).

With respect to claim 1, Westcott teaches:
Measuring first and second conditions of a perishable product by respective first and second detectors (See at least paragraphs 9, 10, 11, 14, 15, 20, 37, and 56 which describe using multiple sensors to measure parameters and conditions of a shipment of a perishable product, wherein one measurement is related to the condition of the product, and includes the ethylene gas level).
A first condition signal associated with the measured first condition of the perishable product is sent from the first detector and to a detector data module, and wherein the second condition of the perishable product is a different type to that of the first condition of the perishable product (See at least paragraphs 12, 15, 16, 39, 40, and 50 which describe the measured conditions being sent from sensors to a controller).
Measuring a first environment parameter of a containment where the perishable product is located, wherein the first environment parameter is measured by a parameter detector (See at least paragraphs 9, 10, 11, 12, 13, 14, 16, 21, 37, 51, and 56 which describe using multiple sensors to measure parameters and conditions of a shipment of a perishable product, wherein one measurement is related to the environment of a container, and includes the ambient temperature).
Comparing the first and second conditions of the perishable product to respective first and second pre-programmed thresholds stored in a non-transitory storage medium (See at least paragraphs 12, 13, 15, 16, 20, 21, 23, 40, 50, 51, and 56 which describe comparing the measured condition variables to a threshold level, wherein a target environment parameter, such as temperature, is determined based on meeting the threshold).
Determining a first environment parameter target when the first pre-programmed threshold is met, wherein the first environment parameter target is established to reduce degradation of the perishable product; (See at least paragraphs 12, 13, 15, 16, 20, 21, 23, 40, 50, 51, and 56 which describe comparing the measured condition variables to a threshold level, wherein a target environment parameter, such as temperature, is determined based on meeting the threshold.  In addition, see at least paragraphs 9, 14, 16, 20, 37, 51, and 56 wherein environmental targets are set based on encouraging ripeness and preventing degradation of products).).
Sending a command signal to an environmental control assembly to meet the single environment parameter target (See at least paragraphs 10, 12, 13, 20, 23, 38, 40, 50, 51, and 56 wherein a signal is sent to an environmental controller to change the environment to meet a target, such as changing the temperature).

Westcott discloses all of the limitations of claim 1 as stated above.  Westcott does not explicitly disclose the following, however Hadfield teaches:
Wherein the first condition of the perishable product is a gas emitted by the perishable product and the first detector is a gas detector (See at least column 8 line 47-column 9 line 17, column 12 line 24 through column 13 line 8, and column 13 line 46 through column 16 line 33 which describe using sensors to measure a condition of a perishable good being shipped, wherein the condition measured includes gases being released from the good).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring perishable food conditions 

The combination of Westcott and Hadfield discloses all of the limitations of claim 1 as stated above.  Westcott and Hadfield do not explicitly disclose the following, however Mandava teaches:
Measuring a second condition of a perishable product by a second detector, wherein the second detector is not a gas detector; and comparing first and second conditions to first and second pre-programmed thresholds (See at least paragraphs 27, 38, 43, 44, and 46 which describe measuring conditions and environmental parameters using multiple sensors, wherein the measured conditions are compared to the respective thresholds, and environmental targets are determined based on analysis).
Determining a single environment parameter target when at least one of the first and second pre-programmed thresholds are met from a preprogrammed data table as a function of both of the measured first and second measured conditions of the perishable product wherein the single environment parameter target is established to reduce degradation of the perishable product and; wherein the determining comprises accessing a pre-programmed data table indicative of a perishable product type by an analysis module and from a product information database, wherein the pre-programmed data table includes a plurality of condition types, and a plurality of thresholds associated with each condition type of the plurality of condition types (See at least paragraphs 27, 38, 43, 44, and 46 which describe accessing a database related to the product type, wherein the database includes condition data, thresholds associated with the condition data, and environmental parameters associated with the thresholds; wherein a target and alert are determined when at least one condition meets a threshold).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring perishable food conditions (e.g. ethylene level) and environmental parameters (e.g. ambient temperature) of a container, wherein the measured condition is compared to a threshold in order to determine a target environmental parameter of Westcott, with the system and method of shipping a perishable good, wherein sensors are used to measure the environment and the conditions of the goods being shipped, wherein the condition includes gases emitted by the product of Hadfield, with the system and method of measuring conditions and environmental parameters using multiple sensors, wherein the measured conditions are compared to the respective thresholds, and environmental targets are determined based on analysis of Mandava.  By measuring multiple conditions and environmental parameters, and comparing the conditions to specific thresholds in order to determine targets, a system would predictably be able to test multiple factors in shipping, thus 

With respect to claim 7, Westcott/Hadfield/Mandava discloses all of the limitations of claim 1 as stated above.  In addition, Westcott teaches:
Wherein the analysis module and the reporting module are software-based (See at least paragraphs 9, 12, 14, 15, 23, 38-40, and 56 which describe the reporting and analysis being done using software and hardware).

With respect to claim 8, Westcott/Hadfield/Mandava discloses all of the limitations of claims 1 and 7 as stated above.  In addition, Westcott teaches:
Wherein the detector data module and the product information database are contained within the computer readable and writeable storage medium (See at least paragraphs 9, 12, 14, 15, 23, 38-40, and 56 which  describe the reporting and analysis being done using software and hardware, wherein information is stored in databases and memory).

With respect to claim 9, Westcott/Hadfield/Mandava discloses all of the limitations of claims 1, 7, and 8 as stated above.  In addition, Westcott teaches:
Wherein the analysis module is supported by a microprocessor (See at least paragraphs 9, 12, 14, 15, 23, 38-40, and 56 which  describe the reporting and analysis being done using software and hardware).

With respect to claim 12, Westcott/Hadfield/Mandava discloses all of the limitations of claim 1 as stated above.  In addition, Hadfield teaches:
Wherein the perishable product is one type of a plurality of types of perishable products, and the data table is one of a plurality of data tables stored in the product information database with each type of perishable products associated with a respective one of the plurality of data tables (See at least column 8 line 47-column 9 line 17, column 12 line 24 through column 13 line 13, and column 13 line 46 through column 16 line 33 which describes selecting a perishable item from a plurality of items, and the database storing information for multiple items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring perishable food conditions (e.g. ethylene level) and environmental parameters (e.g. ambient temperature) of a container, wherein the measured condition is compared to a threshold in order to determine a target environmental parameter of Westcott, with the system and method of shipping a perishable good, wherein sensors are used to measure the environment and the conditions of the goods being shipped, wherein the condition includes gases emitted by the product, and wherein the product is one of a plurality of products, and is selected by a user of Hadfield, with the system and method of accessing a database related to the product type, wherein the database includes condition data, thresholds associated with 

With respect to claim 13, Westcott/Hadfield/Mandava discloses all of the limitations of claims 1 and 12 as stated above.  In addition, Hadfield teaches:
Selecting a type of perishable product via a user interface by a user; and communicating the selection to the analysis module (See at least column 8 line 47-column 9 line 17, column 12 line 24 through column 13 line 13, and column 13 line 46 through column 16 line 33 which describes selecting a perishable item from a plurality of items, and the database storing information for multiple items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of measuring perishable food conditions (e.g. ethylene level) and environmental parameters (e.g. ambient temperature) of a container, wherein the measured condition is compared to a threshold in order to determine a target environmental parameter of Westcott, with the system and method of shipping a perishable good, wherein sensors are used to measure the environment and the conditions of the goods being shipped, wherein the condition includes gases emitted by the product, and wherein the product is one of a plurality of products, and is selected by a user of Hadfield, with the system and method of accessing a database related to the product type, wherein the database includes condition data, thresholds associated with the condition data, and environmental parameters associated with the thresholds of 

With respect to claim 14, Westcott/Hadfield/Mandava discloses all of the limitations of claims 1 as stated above.  In addition, Westcott teaches:
Wherein the gas is Ethylene (See at least paragraphs 9, 16, 20, and 37 which describe the gas measured that indicates the condition as being ethylene).

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
15 July 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628